DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments in Appeal Brief filed on 10/01/2021 have been fully considered. In view of the Applicant's arguments the rejection has been reviewed and the Applicant’s arguments are persuasive. Further search reveled new references and the prosecution is hereby reopened. A new ground of rejection is set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/****/
Supervisory Patent Examiner, Art Unit 2872

The primary reference Yamano teaches an optics arrangement for an endoscope configured for a visible spectrum of light and a near infrared spectrum with an aperture stop to images an object (Fig. 9 shows imaging “a living body being a subject S”, [0050]) to a proximal end of the optics arrangement along a principal beam path (Fig. 9, “lens system 106 for forming an image on the CCD 105” at proximal end [0051]). 
Takahashi relied for an optics arrangement wherein a reflection layer in the principal beam path, reflection layer reflecting light from the visible spectrum of light and transmitting light from the near infrared spectrum of light, wherein the reflection layer is inclined in relation to the optical axis, Fig. 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 7--9, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. (US 2011/0205651) in view of Takahashi (US 5,237,446).

Regarding claim. 1, Yamano teaches an optics arrangement for an endoscope (refer to US 2011/0205651;  “The aperture stop of the present invention can be included not only in the hand-held type imaging device but also in a built-in imaging device, and can be included also in an endoscope”, [0057], Figs. 8-11), wherein the optics arrangement images an object (Figs. 8-9 show imaging “a living body being a subject S”, [0050]) situated in front of a distal end of the optics arrangement (Figs 8-9 show subject S situated in front of a distal end) to a proximal end of the optics arrangement along a principal beam path (“lens system 106 for forming an image on the CCD 105” at 
an aperture stop with a layer in the principle beam path (“imaging device 100A including an aperture stop 10 of the present invention in a known hand-held type near-infrared fluorescent light image imaging device using ICG”, [0050]; “using both of the aperture stop 10 of the present invention and the ND filter 40 that transmits light in the wavelength range corresponding to fluorescent light from the observed area of the subject and reduces or blocks the transmission of light in the wavelength range corresponding to illumination light of the subject” [0056], paragraphs [0056-0058] describes using of aperture stop and ND filter in an endoscope, a laparoscope, or the like).
Yamano teaches a layer in the principal beam path, the layer transmit light from the near infrared spectrum of light and reduces or blocks the transmission of light in the wavelength range corresponding to illumination light of the subject (see above, doesn’t explicitly teach the layer in the principal beam path is a reflection layer, said reflection layer reflecting light from the visible spectrum of light,
wherein the reflection layer is inclined in relation to the optical axis.
Yamano and Takahashi are related as an optics arrangement for an endoscope.
Takahashi teaches an optics arrangement for an endoscope (see annotated Fig. 12 below; “used to an objective optical system for endoscopes”, [abstract] and [column 
                              
    PNG
    media_image1.png
    506
    481
    media_image1.png
    Greyscale

8, lines 33-37]), wherein the optics arrangement images an object situated in the optics arrangement along a principal beam path (Fig. 12; “The present invention relates to an optical low-pass filter used to eliminate moire in television cameras, electronic cameras and fiberscopes provided with a solid state image pickup device”, [field of Invention]; “A primary object of the present invention, .. is to provide an optical low-pass filter which allows an objective optical system to be compactly configured, has wavelength a reflection layer in the principal beam path (Fig. 12 shows reflective layer in the principal beam path), said reflection layer reflecting light from the visible spectrum of light and transmitting light from the infrared spectrum of light (Fig. 12; reflects the visible R, G, B), wherein the reflection layer is inclined in relation to the optical axis (Fig. 12 shows reflection layer is at an incline to the O.A.).                           
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Yamano to include a reflection layer in the principal beam path, the reflection layer reflecting light from the visible spectrum of light and transmitting light from the infrared spectrum of light, wherein the reflection layer is inclined in relation to the optical axis, as taught by Takahashi, for the predictable result of using the filter to allow the objective optical system to be compactly configured, has wavelength dependency as its response, and is constructed so as to be optimized to an image pickup device used, and is suitable to an objective optical system for endoscopes and minimizes the generation of color moire, that Takahashi disclosed in “Summary of the Invention”.
Regarding Claim 7, the optics arrangement according to claim 1 is rejected (see above).

Yamano teaches the optics arrangement, wherein the aperture stop comprises two interconnected transparent bodies, wherein each of the two interconnected transparent bodies include a respective side that faces the other (Fig. 1 shows two interconnected transparent bodies, wherein each of the two interconnected transparent bodies include a respective side that faces the other, slid to change the aperture), wherein each of the respective sides has a complementary curvature profile with the other (see Fig. 1, respective sides has a complementary curvature profile with the other), and wherein each of the two interconnected transparent bodies further includes an opposing side facing away from the other, wherein each of the opposing sides comprises a planar surface, and wherein the layer is arranged between the respective sides that face one another (see Fig. 1, in (b) and (c) in the right side the layer is arranged between the respective sides that face one another. 
Takahashi, as interpreted in claim 1, teaches the layer is a reflection layer (“Takahashi Fig. 1 shows R, G and B beams reflected from the film 12/13/15”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Yamano to include a reflection layer in the principal beam path, the reflection layer reflecting light from the visible spectrum of light, as taught by Takahashi, for the predictable result of using the filter to allow the objective optical system to be compactly configured, has wavelength dependency as its response, and is constructed so as to be optimized to an image pickup device used, 
Regarding Claim 8, the optics arrangement according to claim 7 is rejected (see above).
Yamano in view of Takahashi teaches the optics arrangement according to claim 7. 
Yamano further teaches the optics arrangement of Claim 7, wherein a transparent body positioned closest to the distal end comprises a peripheral area, and wherein the peripheral area is blackened. (“the flat-plate substrate 23 may be formed of a material in which a coloring material is dispersed evenly so as to have the same light transmitting characteristics as those of the filter layer 21a”, [0047])
Regarding Claim 9, the optics arrangement according to claim 7 is rejected (see above).
Yamano in view of Takahashi teaches the optics arrangement according to claim 7. 
Yamano further teaches the optics arrangement of Claim 7, wherein the two transparent bodies are formed from the same material. (“flat-plate substrate 23 may be formed of a material in which a coloring material is dispersed evenly so as to have the same light transmitting characteristics as those of the filter layer 21a”, [0047][)
Regarding Claim 11, the optics arrangement according to claim 1 is rejected (see above).
Yamano in view of Takahashi teaches the optics arrangement according to claim 1. 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Yamano to beam trap provided to the optics arrangement, as taught by Takahashi, for the predictable result of maintaining color signal (“ .. so that high frequency components of a color signal, namely, the B and R light can be maintained without losing the frequency band of the G light, namely, a luminance signal.”, [col. 5, lines 10-12]).
Regarding Claim 12, the optics arrangement according to claim 1 is rejected (see above).
Yamano in view of Takahashi teaches the optics arrangement according to claim 1. 
Yamano further teaches the optics arrangement of Claim 1, wherein the reflection layer comprises a dielectric layer or a dielectric layer system (“made of a transparent glass plate, a plastic resin plate, or the like”, [0042], In practice, most dielectric materials are solid. Examples include porcelain (ceramic), mica, glass, plastics, and the oxides of various metals).
Regarding Claim 13, the optics arrangement according to claim 1 is rejected (see above).

Yamano further teaches the optics arrangement of Claim 1, wherein the aperture lens is arranged in a portion of the principal beam path with a collimated beam profile (Figs. 10 and 11 shows aperture lens 10 arranged in a portion of the principal beam path with a collimated beam profile).
Regarding Claim 14, the optics arrangement according to claim 1 is rejected (see above).
Yamano in view of Takahashi teaches the optics arrangement according to claim 1. 
Yamano further teaches the optics arrangement of Claim 1, wherein the aperture stop has no optical refractive power (“An aperture stop 10A includes a filter area 1 formed on a flat-plate substrate 23”, [abstract]).
Regarding Claim 16, the optics arrangement according to claim 1 is rejected (see above).
Yamano in view of Takahashi teaches the optics arrangement according to claim 1. 
Yamano further teaches an endoscope, comprising: a main part, an endoscope shaft connected to the main part; and an optics arrangement according to Claim 1, wherein the optics arrangement is at least partly disposed within the endoscope shaft (Figs 9-11 shows an endoscope, comprising: a main part, an endoscope shaft connected to the main part; and an optics arrangement according to Claim 1, wherein the optics arrangement is at least partly disposed within the endoscope shaft). 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. in view of Takahashi, as applied to claim 1 above, and further in view of Yamamoto et al. (US 2017/0176736).

Regarding Claim 2, the optics arrangement according to claim 1 is rejected (see above).
Yamano in view of Takahashi teaches the optics arrangement according to claim 1. 
Yamano teaches the aperture area forms a circle ([0046].
Takahashi teaches the optics arrangement, wherein the reflection layer is constructed in the form of various shaped (filter is constructed in the form of various shaped prisms”, [abstract]). 
Yamano in view of Takahashi doesn’t explicitly teach the reflection layer is defined in a ring-shaped region. 
Yamano and Yamamoto are related as an optics arrangement for an endoscope.
Yamamoto teaches the reflection layer is defined in a ring-shaped region (Fig. 1, “disclosure further provides an endoscope … ring-shaped reflecting surface and is deflected to the tubular passage side surface by the reflecting element of the imaging optical system”, [0011], also ring-shape reflecting surface 104 [0039]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Yamano in view of Takahashi to include a reflection layer defined in a ring-shaped region as taught by Yamamoto for the 
Regarding Claim 3, the optics arrangement according to claim 1 is rejected (see above).
Yamano in view of Takahashi teaches the optics arrangement according to claim 1. 
Yamano teaches the aperture area forms a circle ([0046].
Takahashi further teaches the optics arrangement, wherein the reflection layer is constructed in the form of various shaped (filter is constructed in the form of various shaped prisms”, [abstract]). 
Yamano in view of Takahashi doesn’t explicitly teach the reflection layer is ring-shaped.
Yamano and Yamamoto are related as an optics arrangement for an endoscope.
Yamamoto teaches the reflection layer is defined in a ring-shaped region (Fig. 1, “disclosure further provides an endoscope … ring-shaped reflecting surface and is deflected to the tubular passage side surface by the reflecting element of the imaging optical system”, [0011], also ring-shape reflecting surface 104 [0039]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Yamano in view of Takahashi to include a ring-shaped reflection layer as taught by Yamamoto for the predictable result of manufacturing the optical systems of small diameter as required for endoscope (“optical 
Regarding Claim 4, the optics arrangement according to claim 3 is rejected (see above).
Yamano in view of Takahashi and Yamamoto teaches the optics arrangement according to claim 3. 
Yamamoto further teaches the ring-shaped reflection layer is annular (see Fig. 1, reflection layer 104, [0039])
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Yamano in view of Takahashi to include an annular ring-shaped reflection layer as taught by Yamamoto for the predictable result of manufacturing the optical systems of small diameter as required for endoscope (“optical systems that can provide for observation of the side surfaces in a tubular passage as well as optical systems that can be manufactured having the small diameter required for these optical systems”, [0010]).
Regarding Claim 5, the optics arrangement according to claim 1 is rejected (see above).
Yamano in view of Takahashi teaches the optics arrangement according to claim 1. 
Yamano teaches the aperture area forms a circle ([0046].

Yamano in view of Takahashi doesn’t explicitly teach the reflection layer is formed on a curved side of a transparent body.
Yamano and Yamamoto are related as an optics arrangement for an endoscope.
Yamamoto teaches the reflection layer is formed on a curved side of a transparent body (Fig. 1, shows ring-shape reflecting surface 104 [0039], Fig. 1 further shows the reflection layer 104 is formed on a curved side of a transparent body).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Yamano in view of Takahashi to include a the reflection layer formed on a curved side of a transparent body as taught by Yamamoto for the predictable result of manufacturing the optical systems of small diameter as required for endoscope (“optical systems that can provide for observation of the side surfaces in a tubular passage as well as optical systems that can be manufactured having the small diameter required for these optical systems”, [0010]).
Regarding Claim 6, the optics arrangement according to claim 5 is rejected (see above).
Yamano in view of Takahashi and Yamamoto teaches the optics arrangement according to claim 5. 
Yamano teaches the aperture area forms a circle ([0046].
Yamamoto teaches the reflection layer is formed on a curved side of a transparent body (Fig. 1,).

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Yamano in view of Takahashi to include a the reflection layer curved side has a spherical curvature as taught by Yamamoto for the predictable result of manufacturing the optical systems of small diameter as required for endoscope (“optical systems that can provide for observation of the side surfaces in a tubular passage as well as optical systems that can be manufactured having the small diameter required for these optical systems”, [0010]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. in view of Takahashi, as applied to claim 1 above, and further in view of Baumann et al. (US 9,119,552).

Regarding Claim 10, the optics arrangement according to claim 7 is rejected (see above).
Yamano in view of Takahashi teaches the optics arrangement according to claim 7.
Yamano teaches two transparent bodies (Fig. 1, [abstract]). Yamano does not explicitly teach two transparent bodies form a rod lens or are part of a rod lens.
Yamano and Baumann are related as endoscopes. 
Baumann teaches transparent bodies form a rod lens or are part of a rod lens (Fig. 2a, “lens system 43 composed of rod lenses 42, 42'”, [col. 12, lines 32-33]). 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. in view of Takahashi, as applied to claim 1 above, and further in view of Bonnell et al. (US 5,833,596).

Regarding Claim 15, the optics arrangement according to claim 1 is rejected (see above).
Yamano in view of Takahashi teaches the optics arrangement according to claim 1.
Yamano further teaches wherein the aperture stop is arranged in the relay system (Fig. 11, relay system 108 and aperture stop 10). Yamano in Fig. 11 shows a lens at the distal end, but silent about that type of the lens. 
Yamano and Bonnell are related as endoscopes. 
Bonnell teaches endoscope 23 comprises and objective lens 44 (Fig. 2 shows objective lens 44 is infront of relay system 46, 48, “endoscope 23 comprises and objective lens 44 for collecting radiation emitted from an object of interest and forming a real image of it, three identical relay sections, 46, 48, and 50, for transferring the real image to an intermediate image plane” , [col. 5, lines 56-60]. It would have been obvious 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/R.A/Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872